Per Curiam: This is a claim based upon an injury sustained by claimant while riding* with his friend about six or seven miles east of St. Charles, at which point there was a gap in the pavement on account of the construction of an overhead crossing. There was detour about one-half mile long* and it appears that the driver of the car, companion and friend of claimant, turned suddenly upon the detour and the driver lost control of the machine and the car went into a shallow ditch turning upside down and the claimant was injured considerably. The Attorney General comes and presents the rule of the doctrine of respondent superior. There can be no question as to this rule which does not apply to the State in the exercise of purely Governmental functions. However, it appears that the claimant and driver were acquainted with this road and the detour, having passed over same several times, could have observed the detour sign posts and that they had ample opportunity to know the possible danger in making the detour and therefore assumed the risk that they encountered. Therefore, the court recommends that claim be disallowed.